[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION OF JULY 1, 1999 ORDER
On January 19, 1999 the defendant Allianz Insurance Co., Allianz Underwriters Insurance Co., and Arkwright Mutual Insurance Co. (all referred to hereafter as "Allianz") filed motions for summary judgment by filing joinders of motions filed by other defendants. On April 16, 1999 the court filed a Memorandum of Decision granting summary judgment to all defendants who had moved for summary judgment. Subsequently the defendant Allianz moved to amend its joinder to make it clear that it had intended to join the Motion for Summary Judgment based on the issue of allocation, directed to the first count of the complaint, as well as the summary judgment motions directed to the second count of plaintiff's complaint.
On July 1, 1999 the court granted the motion of defendant Allianz to amend its joinder. It having been the intention of the court to make it clear that the Allianz defendants were included within the scope of the April 16, 1999 Memorandum of Decision.
At oral argument on December 20, 1999 plaintiff advised that, while initially claiming procedural inadequacies with the amendment of the joinder, it now only wished the court to make clear that the reasoning of the April 16, 1999 memorandum applies to the Allianz defendants as well as all others and this, hopefully, the court has done.
Koletsky, J.